Hoyt, J.
[(dissenting). — I agree with the holding of the majority of the court that the paper writing set out in the complaint is not in itself evidence of a completed contract, but I am unable to find that it is so aided by the allegations of the complaint as to make it a basis of recovery. In my opinion what is said as to its having been delivered and accepted as a completed subscription is but a legal conclusion on the part of the pleader drawn from the fact that it was made and delivered, and that it is no such statement of fact as can in any manner aid the allegations of the paper writing. I am, therefore, of the opinion that the demurrer was rightfully sustained, and that the judgment should be affirmed.